ORDER

PER CURIAM.
Daniel Choate (“Choate”) appeals from the motion court’s denial of his Rule 24.035 post-conviction motion. The trial court entered judgment upon Choate’s plea of guilty to the charges of burglary in the first degree in violation of Section 569.160, RSMo 2000, robbery in the first degree in violation of Section 569.020, RSMo 2000, armed criminal action in violation of Section 571.015, RSMo 2000, and Mdnapping in violation of Section 565.110, RSMo 2000.
Choate argues on appeal that the motion court erred in denying his Rule 24.035 post-conviction motion because the sentencing record reflects an insufficient factual basis to support Choate’s conviction of the charge of burglary in the first degree.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rule 24.035. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).